   Case 2:14-cv-00601-MHT-WC Document 2637 Filed 10/22/19 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


EDWARD BRAGGS, et al.,              )
                                    )
        Plaintiffs,                 )
                                    )          CIVIL ACTION NO.
        v.                          )            2:14cv601-MHT
                                    )                 (WO)
JEFFERSON S. DUNN, in his           )
official capacity as                )
Commissioner of                     )
the Alabama Department of           )
Corrections, et al.,                )
                                    )
        Defendants.                 )

                                  ORDER

    It is ORDERED that:

    (1) The parties’ joint notice (doc. no. 2605), as

subsequently       clarified      both    by   the   parties’     joint

statement (doc. no. 2629) and during an on-the-record

hearing on October 21, 2019, is treated as a motion to

modify the Phase 1 consent decree (doc. no. 728).

    (2) By noon on October 29, 2019, the parties are to

file a joint or individual brief demonstrating that the

legal        requirements   for    modification      of    a    consent
      Case 2:14-cv-00601-MHT-WC Document 2637 Filed 10/22/19 Page 2 of 2




decree, as requested in the motion to modify the Phase

1 consent decree, are met under Rufo v. Inmates of

Suffolk County Jail, 502 U.S. 367 (1992), and other

applicable Supreme Court and circuit law.

       (3) By noon on October 29, 2019, the parties are to

also file with the court the proposed notice to be sent

to the class summarizing the proposed modification of

the     consent    decree,     as   the   parties     agreed    in   their

joint statement (doc. no. 2629) and mentioned during

the October 21 hearing.

       DONE, this the 22nd day of October, 2019.

                                 /s/ Myron H. Thompson
                              UNITED STATES DISTRICT JUDGE




                                      2
